Citation Nr: 0707015	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-19 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for circulation 
problems in the legs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from October 1975 to March 
1976 and from June 1977 to September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The August 
2004 rating decision at issue denied service connection for 
the disabilities listed above, as well as for a liver 
condition.  However, the veteran, in his May 2005 substantive 
appeal, specifically appealed the issues of service 
connection for the knees and leg circulation problems.  He 
did not include the issue of a liver condition.  Accordingly, 
that issue is not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records reflect that the 
veteran complained of problems with his knees.  In December 
1975 he reported that he had fallen and injured his right 
knee.  The assessment was strain.  The veteran also 
complained of pain in his left knee in December 1975.  He was 
given an Ace wrap, and the impression was contusion of the 
left knee.  In February 1976 the veteran complained of pain 
in his left leg since boot camp.  In April 1979 the veteran 
complained of pain in the right lower leg.  He was given 
range of motion exercises and told to use heat as necessary.  
In May 1979 the veteran continued to complain 
of pain in the right lower leg.  On periodic examination in 
June 1984 the examiner noted that the veteran had suffered 
from soft tissue strain of both knees during boot camp.

The RO denied the veteran's claim of entitlement to service 
connection for right and left knee disabilities because there 
was no evidence that the claimed conditions existed.  
However, at his August 2005 hearing before a Decision Review 
Officer, the veteran reported that he had undergone surgery 
on his right knee in 2003, and that surgery on his left knee 
had also been recommended.  The veteran should be provided an 
opportunity to identify any records of treatment for his 
knees since service so that those records can be associated 
with the record.  

The Board also notes that the veteran was found by the Social 
Security Administration to be entitled to disability benefits 
beginning in January 2004.  The reason for the veteran's 
receipt of income from SSA is unclear.  As records supportive 
of the veteran's claims might be in the possession of the 
SSA, the RO should obtain any records pertaining to the 
veteran's receipt of SSA disability benefits, to include the 
medical records on which the SSA's disability determination 
was made.

The veteran is notified that if he has any evidence 
pertaining to his claims which was not previously submitted 
to VA, he should submit such evidence.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:


1.  The AOJ should contact the veteran 
and ask him to sufficiently identify the 
provider from whom he has received 
treatment for his knee disability, to 
include the provider who performed the 
claimed surgery on his right knee.  Upon 
receipt of a proper release, the AOJ 
should obtain treatment records 
pertaining to the veteran's knees and 
associate them with the claims folder.

2.  The AOJ should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  The veteran should be scheduled for a 
VA examination to address the etiology of 
his claimed right and left knee 
disabilities.  Upon examination and 
review of the entire claims folder, the 
physician should indicate whether the 
veteran has any disability of either 
knee.  The physician should also provide 
an opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently present disability of 
either knee is related to any injury or 
disease in service.  

If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



